DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment, filed 11/05/2021, has been entered.
Claims 4-7, 9-16, 18, 21, 24, 27-29 have been canceled.
Claims 1-3, 8, 17, 19-20, 22-23, 25-26, 30-38 are pending.
Claims 22-23, 25-26, 35-38 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Inventions/species, there being no allowable generic or linking claim. 
Claims 1-3, 8, 17, 19-20, 30-34 are currently under examination as they read on a protein comprising a first antigen-binding site that binds NKG2D, a second antigen-binding site that binds CD123 and an antibody Fc domain that binds CD16.

This Office Action will be in response to Applicant’s amendment / remarks, filed 11/05/2021.
The Rejections of Record can be found in the previous Office Action, mailed 08/05/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 17, 19-20, 30-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Applicant’s argument has been considered but has not been found convincing for reasons of record.  The Rejections of Record can be found in the previous Office Action, mailed 08/05/2021.
Applicant argues while relying on In re Herschler that the Written Description has been met because there are a number of NKG2D-binding and CD123-binding antibodies either known in the art or disclosed in the instant specification.
In response, it is noted that the present claims broadly encompass a genus of any NKG2D-binding VH/VL combined with any CD123-binding VH/VL.  The present claims attempt to claim every species encompassed by the above mentioned genus, wherein the instant specification does not describe representative examples to support the full scope of the claims because the instant specification discloses only antibodies with both heavy and light chain defined. In contrast to Applicant’s disclosure of the specific antibodies, the instant disclosure, 
Moreover, it is noted that the known/disclosed exemplary antibodies Applicant relied upon have no known common structure correlating to the function of binding to their respective antigenic target.  It is well-known in the art that antibodies have a large repertoire of distinct structures and that a huge variety of antibodies can be made to bind to a single epitope. For example, Lloyd et al. taught that over hundreds of functional antibody fragments can be isolated from an antibody library that bind to the same antigen wherein these antibodies have distinct heavy and light chain sequences (Protein Engineering, Design & Selection 2009, 22:159-168; see, e.g., Discussion).
A “representative number of species" means that those species that are adequately described are representative of the entire genus. AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014). 
Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The “structural features common to the members of the genus” needed for one of skill in the art to 'visualize or recognize' the members of the genus takes into account the state of the art at the time of the invention. For example, the Federal Circuit has found that possession of a mouse antibody heavy and light chain variable regions provides a structural “stepping stone” to the corresponding chimeric antibody, but not to human antibodies. Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875 (Fed. Cir. 2011). 
16 different immunoglobulins (J Allergy Clin Immunol 2010, 125:S41-S52).  
Given the well-known high level of polymorphism of immunoglobulins / antibodies, the skilled artisan would not have been in possession of the vast repertoire of antibodies and the unlimited number of antibodies encompassed by the claimed invention; one of skill in the art would conclude that applicant was not in possession of the structural attributes of a representative number of species possessed by the members of the genera of antibody broadly encompassed by the claimed invention. One of skill in the art would conclude that the specification fails to disclose a representative number of species to describe the claimed genera.
Applicant’s argument has not been found convincing.  Therefore, the rejection is maintained as it applies to the amended claims.
The addition of Lloyd and Schroeder references are in response to Applicant’s argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8, 17, 19-20, 30-34 are rejected under 35 U.S.C. 103 as being unpatentable over Busfield et al. (Leukemia, 2014, 28:2213-2221, cited on IDS) in view of Kufer et al. (U.S. 2004/0038339 A1, cited in IDS) and Liu et al. (Frontiers in Immunology, January 2017 Vol 8 Article 38).
Applicant’s argument has been considered but has not been found convincing for reasons of record.  The Rejections of Record can be found in the previous Office Action, mailed 08/05/2021.
Applicant argues that the skilled person would not have been motivated to combine an NKG2D-binding site as described by Kufer in a protein comprising a CD123-binding site and an Fc as described by Busfield because Busfield suggests targeting anything else beyond CD1 would not be useful for increasing cytotoxicity.
In response, is it noted that the rational to combine prior art teaching does not have to be limited to Applicant's. Applicant is reminded that “obviousness can be established for achieving the claimed product for different reasons and the prior art/examiner does not need to know all of the properties of the claimed invention” In re Dillon, 16 USPQ2d 1897 (Fed. Cir. 
Applicant’s argument has not been found convincing.  Therefore, the rejection is maintained as it applies to the amended claims.

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON X WEN whose telephone number is (571)270-3064.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON X WEN/Primary Examiner, Art Unit 1644                                                                                                                                                                                                        December 4, 2021